DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because applicant fails to provide patent number 10,759,010 that the parent application matured into.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 and 5 respectively of US Patent 10,759,010 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

	
Patent claim 1
Application claim 1
A method for repairing an upstream rail of a turbine engine turbine casing, said casing including a casing body extending along a longitudinal axis, said upstream rail including: a base including a radial face, extending substantially radially from the casing body, a plate including an upper face, extending substantially along the longitudinal axis, a connection portion between the base and the plate, including a concave face connecting the radial face and the upper face, the concave face and the radial face extending on either side of an edge, said method including: covering a surface with a solder, said surface including the upper face and the concave face, such that said solder extends until the edge, machining the covered surface, in a single action, in a direction toward the radial face, so as to reshape the surface, wherein the machining of the covered surface is performed on a portion of the radial face beyond the edge.
An upstream rail of a turbine engine turbine casing, said casing including a 5casing body extending along a longitudinal axis, said upstream rail comprising: a base including a radial face, extending substantially radially from the casing body, a plate including an upper face, extending substantially along the 10longitudinal axis, a connection portion between the base and the plate, including a concave face connecting the radial face and the upper face, the concave face and the radial face extending on either side of an edge, said upstream rail repaired through a method including: 15covering a surface with a solder, said surface including the upper face and the concave face, such that said solder extends until the edge, and machining the covered surface, in a single action, in a direction toward the radial face, so as to reshape the surface, wherein the 20machining of the covered surface is performed on a portion of the radial face.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For the dependent claims 2, 4, 5 and 6 the limitations are contained in patent claims 2, 3, 4 and 5 respectively.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Patent 10,759,010 B2.
Patent claim 2 recites all the claimed limitation as stated above fails to recite a depth of machining of the radial face is at most 0.1mm. One of ordinary skill in the art would have known to modify patent claim 1 such that the depth of machining the radial face is at most 0.1 mm in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if applicant is claiming an upstream rail of a turbine engine case or a method of repairing an upstream rail. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs). See MPEP 2173 2173.05 (p).
In the instant case, the “covering a surface with a solder” and “machining the covered surface” are not directed to the upstream rail but to the action of the individual performing the repair. The metes and bounds of the claims are unclear.
Claims 2-6 are indefinite by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6 as far as definite and understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunting (US 2009/0274553 A1) hereinafter Bunting.
Regarding claim 1, Bunting teaches an upstream rail of a turbine engine casing (20), said casing including a casing body extending along a longitudinal axis (paras. 0020-0021), said upstream rail comprising:
a base including a radial (Bunting, annotated FIG. 3 below) face extending substantially radially from the casing body (Bunting, annotated FIG. 3 below);
a plate including an upper face (Bunting, annotated FIG. 3 below), extending along the longitudinal axis;
a connection portion between the base and the plate, including a concave face (Bunting, annotated FIG. 3 below) connecting the radial face and the upper face (Bunting, annotated FIG. 3 below), the concave face and the radial face extending on either side of an edge (Bunting, annotated FIG. 3 below),

    PNG
    media_image1.png
    702
    796
    media_image1.png
    Greyscale

said upstream rail repaired through a method including:
covering a surface with solder (30) (Fig. 3b and 5; paras. 0026-0029), said surface including the upper face and the concave face (Bunting, annotated FIG. 3 below and Figs. 3b and 5), the solder covering the edge (Fig. 3b), and 
machining the covered surface, in a single action, in a direction toward the radial face, so as to reshape the surface (figures 3b and 5, step 124 and element 30; para.  0028), wherein the machining the covered surface is performed on a portion of the radial face (step 102, para. 0024, Figs. 3A-5). Examiner notes that Bunting teaches machining the covered surface “in a single action” because Bunting teaches a single step of finish machining the covered surface, without some other step or ‘action’ being performed midway during the finish machining (i.e. start of finish machining, stop finish machining, performance of some ‘other action,’ and concluding the finish machining) (figure 3b, step 124; page 2, paragraph 28). Examiner notes that “action” is defined by Merriam-Webster’s Dictionary as “a thing done” or “the accomplishment of a thing.” Because Bunting teaches performing the finish machining in a single step, a reasonably interpretation of Bunting teaches performing the finish machining in a single “action.”
Examiner recognizes that while Bunting teaches covering the surface with the solder so as to cover the edge, Bunting does not expressly teach the solder extends until the edge. Examiner further notes that Bunting teaches the machining being performed such that the solder extends to the edge (figure 5, element 30). Therefore, it would have been obvious to one skilled in the art to cover the upstream rail with solder, as taught by Bunting, until  the edge, so as to minimize the amount of machining required to be performed after the covering.
Regarding claim 2, Bunting as modified teaches all the claimed limitations as stated above in claim 1. Bunting as modified further teaches the method further comprises an additional step of machining the radial face (Figs. 3b, and 5). 
Regarding claim 3, Bunting as modified teaches all the claimed limitations as stated above in claim 2. Bunting does not appear to explicitly disclose that a depth of the machining of the radial face is at most 0.1mm. However, a careful examination of the specification reveals that no criticality for the specific depth has been shown nor any reason as to why the upstream rail of the applicant with the claimed machining depth would operate any different than the upstream rail of Bunting, and Applicant has not disclosed that this design with the specific machining depth provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the machining depth is 0.1mm is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the upstream rail, and Applicant’s invention, to perform equally well with the machining depth by Bunting or the claimed depth, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed depth of machining of the radial face with the upstream rail of Bunting in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 5, Bunting as modified teaches all the claimed limitations as stated above in claim 1. Bunting as modified does not expressly teach the covered surface including a downstream side face and a lower face of the plate (figure 5, element 30, see above). However, Examiner recognizes that Bunting expressly teaches the solder being present on a back surface of the rail after the machining, as well as the concave face and upper face (figure 5, element 30). Therefore, it would have been obvious to one skilled in the art to cover back surface, concave face, and upper face of the rail, as taught by Bunting, as well as the side face and lower face of the rail, so as to provide sufficient solder to allow the damaged portions of the rail to be sufficiently covered by solder. Examiner further notes that one skilled in the art would have recognized that covering the back surface, concave face, upper face, side face, and lower face would be more efficient than covering only the concave face and upper face as well as separately covering only the back surface.
Regarding claim 6, Bunting as modified  teaches all the claimed all the limitations as stated above in claim 1. Bunting as modified covered surface is performed in a single action (see rejection of claim 1) so as that machining springback is avoided in the concave face (this is a direct result of the single action machining).
Claim 4 as far definite and understood is rejected under 35 U.S.C. 103 as being unpatentable over Bunting as applied to claim 1 above, and further in view of Imano (U.S. 2011/0296685).
Bunting as modified teaches all the claimed limitations as stated above in claim 1. Bunting as modified does not teach the covering being performed by Tungsten Inert Gas welding (TIG). 
However, Imano teaches a method for repairing a turbine engine component (abstract), the method comprising covering a damaged surface of the component with a solder (figure 7, element 102; pages 2, and 3, paragraphs 30 and 47). Imano further teaches that the covering is performed via TIG welding (page 2, paragraphs 27 and 28). It would have been obvious to one skilled in the art to substitute the TIG welding of Imano for the MIG welding of Bunting, because Imano teaches that TIG welding provides the benefit of providing sufficient strength and heat resistance sufficient for a turbine engine component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0026944-A1 and 2014/0234098 A1 are cited for disclosing repair methods for rails in gas turbine engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745